Title: From James Madison to John Quincy Adams, 7 June 1819
From: Madison, James
To: Adams, John Quincy


Dear Sir
Montpellier June 7. 1819
I have duly received your letter of the 1st. instant.
On recurring to my papers for the information it requests, I find that the speech of Col: Hamilton in the Convention of 1787, in the course of which he read a sketch of a plan of Government for the U. States, was delivered on the 18th. of June; the subject of debate being a resolution proposed by Mr. Dickinson “that the articles of Confederation ought to be revised and amended so as to render the Government of the U. States, adequate to the exigences, the preservation, and the prosperity of the Union.” I pray you to accept, Sir, assurances of my great consideration and esteem.
James Madison
